DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/064,177 filed 10/06/2020. Claims 1-20 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The examiner has accepted the drawing filed with this application as formal drawing. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-5, 7 and 17-18, the intended scope of the phrase “and/or” is unclear and confusing because it is not clear the phrase is intended to be used as an inclusive which if the anti-corrosive layer and the solid lubricant can include all elements or the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-202,824 in view of DE (10-2014-107036). DE 10-2013-202,824 discloses plain bearing, comprising:
an inner ring (130);
an outer ring (140), wherein each of the outer ring and the outer ring includes a sliding face (260-1, 260-2/260-3) along which the inner ring and the outer ring are slidable moveable relative to each other, wherein an intermediate space exist between the sliding faces of the inner ring and the sliding face of outer ring is

Regarding claim 2, DE 10-2013-202,824 clearly discloses the bearing is a plain bearing.
Regarding claim 6, as understood, it is it apparent that the initial greasing is introduce ex-work as a form of greasing before initial operation so as to prevent initial damage during startup.
Regarding claim 7, as understood, DE 102013202824 clearly discloses the claimed invention including the white solid lubricant  that having an overall proportion of between 5% by weight and 40% by weight, wherein the white solid lubricant is a phosphate, diphosphate, hydroxide, and/or borate of a metallic element, zinc and/or calcium, and/or a zinc-calcium compound, and/or the grease paste includes a synthetic 
Regarding claim 8, DE (10-2013-202,824) clearly discloses the use of manganese phosphate (see attached Espacenet translation, paragraphs [0026].
Regarding claim 9, DE (10-2013-202,824) clearly discloses the seal (270).
Regarding claims 10-15, the combination of DE 10-2013-202,824 and DE (10-2014-107036) discloses all the limitation of the claimed invention above. Therefore, the method steps are inherently included during the manufacturing of DE 10-2013-202,824 in view of DE (10-2014-107036) device. It should be noted that the grease is inherently include before any load is applied to the bearing because it is old and well known in the at that by applying load to a bearing that does not have grease will damage the bearing and render the bearing not workable or inefficient at the beginning of the operation of the bearing. 
Regarding claim 16, the combination of DE 10-2013-202,824 and DE (10-2014-107036) discloses all the limitation of the claimed invention above, including the initial greasing (see attached Espacenet translation, paragraph [0030, line 374-377). In addition, DE 10-2013-202,824 clearly discloses the inner ring and outer ring are made from blanks and the method of making the sliding surfaces of the inner ring and outer ring by honing (see attached Espacenet translation, paragraphs [0031]). Therefore, it is apparent that the inner ring and the outer ring are unused before, the initial greasing and the application of the anti-corrosion coating are carried out.
Claims 3-4 and 17, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-202,824 in view of  DE (10-2014-107036) as applied to 1 above, and further in view of DE 4130688. The combination of DE 10-2013-202,824 in view of DE (10-2014-107036) fail to disclose the anti-corrosion coating is a lacquer coating that includes a resin matrix having embedded solid lubricant comprising PTFE and / or fluorinated graphite and / or molybdenum disulfide. DE (4130688) discloses sliding bearing element (1, 3) comprising a sliding surface (10) coating with a lacquer coating which is a solid lubricant that is a soluble epoxy resin, wherein the solid lubricant comprises PTFE and / or fluorinated graphite and / or molybdenum disulfide (see attached translation in the sixth paragraph below the title “Description” or (see attached Espacenet translation, paragraphs [0007])). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the anti-corrosion coating of DE 10-2013-202,824 to include the coating of DE (4130688) in order to improve sliding properties, saving in production cost and to be protected from the effects of high frictional heat during operation.
Claim 5 and 18, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2013-202,824 in view of  DE (10-2014-107036) as applied to claim 1 above, and further in view of CN (201053376). The combination of DE 10-2013-202,824 in view of DE (10-2014-107036) fail to disclose the anti-corrosion is a nickel-phosphorus. CN (201053376) discloses a spherical sliding bearing (1, 13, and 14 of fig. 2) and wherein the bearing include an anti-corrosion coating layer which is a nickel-phosphorus ((see second paragraph below Technical Field in attached translation)). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the anti-corrosion coating layer of DE (10-2013-.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656